Dismissed and Memorandum Opinion filed February 27, 2014.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-13-00323-CV

                        WILMA REYNOLDS, Appellant

                                         V.
    WELLS FARGO BANK, N.A., WELLS FARGO BANK NA, ET. AL.,
                          Appellees

                    On Appeal from the 300th District Court
                           Brazoria County, Texas
                         Trial Court Cause No. 48170

                 MEMORANDUM                       OPINION


      Appellant Wilma Reynolds attempts to appeal a garnishment judgment
signed June 6, 2013. Appellee argues this court lacks jurisdiction because the trial
court’s order is interlocutory. We agree and dismiss for want of jurisdiction.

      David Reynolds, appellee in the underlying cause, commenced this
garnishment action by filing an application for writ of garnishment, naming Wells
Fargo Bank as the garnishee. The trial court signed a judgment granting the writ of
garnishment April 11, 2013, and signed a judgment nunc pro tunc April 19, 2013.
In the April judgments, the trial court ordered the clerk to release $160,983.95
from the registry of the court to David Reynolds. On June 6, 2013, the trial court
issued an order granting in part appellant’s motion for new trial. In that order, the
trial court recognized that appellant had posted a cash deposit in lieu of
supersedeas bond for the amount of the garnished funds. The order states, “The
Clerks’ office is ordered to hold the Garnished Funds, to be paid by Wells Fargo
Bank N.A. and Wells Fargo Advisors, LLC, until further Order of this Court and is
not to disburse the same until such time as further Orders are entered by this
Court.” Wilma Reynolds challenges this order on various grounds, including that
the trial court erred by holding not only the garnished funds but also the funds she
deposited into the registry.

      The main issue in a garnishment proceeding is who is entitled to the funds
involved in the proceeding. See Elliot v. West, No.01-09-00747-CV, 2011 WL
1233484, at *2 (Tex. App.—Houston [1st Dist.] Mar. 31, 2011, no pet.) (mem.
op.). Though the April judgments determined the issue of who is entitled to the
funds involved in the proceeding, the new trial order modified those judgments.
That order does not determine who is entitled to the funds because it orders the
clerk to hold the garnished funds. Therefore, the judgment from which appeal is
attempted does not adjudicate all claims by all parties and is interlocutory. See
McCullough v. Scarbrough, Medlin, & Associates, Inc., No. 08-12-00205-CV,
2012 WL 3100845, at *1 (Tex. App.—El Paso July 31, 2012, no pet.) (mem. op.).

      Generally, appeals may be taken only from final judgments. Lehmann v.
Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001). When orders do not dispose of
all pending parties and claims, the orders remain interlocutory and unappealable

                                         2
until final judgment is rendered unless a statutory exception applies. See id; Bally
Total Fitness Corp. v. Jackson, 53 S.W.3d 352, 352 (Tex. 2001).

      On January 22, 2014, notification was transmitted to the parties of this
court’s intention to dismiss the appeal for want of jurisdiction unless appellant
filed a response demonstrating grounds for continuing the appeal on or before
February 3, 2014. See Tex. R. App. P. 42.3(a). Appellant’s response fails to
demonstrate that this court has jurisdiction over the appeal.

      Accordingly, we do not reach the merits of appellant’s challenge, and the
appeal is ordered dismissed.

                                              PER CURIAM



Panel consists of Chief Justice Frost and Justices Busby and Brown.




                                          3